Citation Nr: 1544861	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Entitlement to service connection for a cervical spine disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran's had active service from November 1978 to August 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by the St. Louis, Missouri Department of Veterans Affairs Regional Office (RO).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided.

The Veteran was afforded a VA examination in September 2010.  However, the examiner was not provided with the claims files to review in conjunction with the examination.  As such, the examination report and opinion were not based on a full historical accounting of the facts.  Further, the Board notes that the Veteran initially claimed entitlement to service connection for a cervical spine disability as secondary to a service-connected knee disabilities; and as such, the September 2010 VA examiner only provided an etiological opinion in relation to that theory of entitlement.  As VA has a duty to develop all theories of entitlement, the opinion provided is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In April 2014, the RO sent the Veteran's claims files to a VA provider to obtain a file review and opinion as to the etiology of the Veteran's cervical spine disability.  After review of the file, the VA provider opined that the Veteran's cervical spine disability was not related to the Veteran's active service, but it was "more likely that other events or post-service injury or work [was] responsible."  Upon independent review of the record, the Board notes that there is no evidence of a post-service cervical spine injury, nor has the Veteran reported to any of his medical providers that he injured his neck following active service.  As such, the Board finds that the April 2014 opinion is speculative and therefore not probative.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, in June 2015, the Veteran submitted private treatment records pertaining to his cervical spine disability, suggesting to the Board that there may be additional private treatment records not currently associated with the claims file.  Therefore, attempts to identify and obtain current treatment records should be made before a decision is made in this case

Accordingly, the case is REMANDED for the following action:


1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed cervical spine disability.  The examiner must review the claims file and should note that review in the report.  The rationale for all opinions expressed should be provided.  Based on an examination of the Veteran and a review of the record, the examiner should provide the following opinions:

(a) For any currently diagnosed cervical disability, is it at least as likely as not (a 50 percent or better probability) that cervical spine is etiologically related to the Veteran's active service, to include the cervical spine and neck injuries and treatment documented therein.

(b) For any currently diagnosed cervical spine disability not found to be etiologically related to active service, is it at least as likely as not (a 50 percent or better probability) that cervical spine disability was caused or aggravated (worsened beyond its natural progression) by the Veteran's service-connected right and left knee disabilities or low back disability. 

3.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




